UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1575


ROBERT W. SAYMAN; MARY B. SAYMAN,

                Plaintiffs - Appellants,

          v.

LEHMAN BROTHERS, FSB; VOLKSWAGEN BANK USA;            NATIONSTAR
MORTGAGE, LLC; ROGERS TOWNSEND & THOMAS, PC,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., District Judge. (3:13-cv-00288-RJC-DSC)


Submitted:   November 17, 2014             Decided:   January 8, 2015


Before DUNCAN, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert W. Sayman, Mary B. Sayman, Appellants Pro Se.     Dennis
Kyle Deak, TROUTMAN SANDERS, LLP, Raleigh, North Carolina;
Timothy   Patrick   Lendino,   SMITH  MOORE LEATHERWOOD,   LLP,
Charlotte, North Carolina; Kim M. Watterson, REED SMITH, LLP,
Pittsburgh, Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert W. Sayman and Mary B. Sayman seek to appeal the

district      court’s     orders         adopting          the       magistrate         judge’s

recommendations to dismiss their claims against Lehman Brothers,

FSB; Nationstar Mortgage, LLC; and Volkswagen Bank USA as barred

by    the   applicable    statutes        of    limitations.               This    court    may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),     and    certain    interlocutory           and       collateral        orders,    28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

             The    orders    the    Saymans         seek       to   appeal       are   neither

final orders nor appealable interlocutory or collateral orders.

The Saymans named a fourth Defendant in their amended complaint—

the law firm, Rogers Townsend & Thomas, PC.                           Although it is not

clear from the record whether the firm was properly served with

the    amended      complaint,      we   err     on       the    side      of   caution     and

conclude     that    Rogers   Townsend          is    a    party      to    the    litigation

within the meaning of Rule 54(b).                     Cf. Insinga v. LaBella, 817

F.2d 1469, 1470 (11th Cir. 1987) (holding that “where an action

is dismissed as to all defendants who have been served and only

unserved defendants remain, the district court’s judgment may be

considered a final appealable order”).                           Because the Saymans’

claims against Rogers Townsend remain pending in the district



                                            2
court, the Saymans’ appeal is interlocutory and we dismiss the

appeal for lack of jurisdiction.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3